NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 11, 2017 
                                Decided January 11, 2017 
                                              
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐3030 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Illinois. 
                                                  
      v.                                         No. 3:96‐CR‐30087‐SMY‐10 
                                                  
YAMANGO JILES,                                   Staci M. Yandle, 
      Defendant‐Appellant.                       Judge. 
 
                                       O R D E R 

       In 1997 a jury found Yamango Jiles guilty of conspiracy to possess with intent to 
distribute crack cocaine, 21 U.S.C. §§ 846, 841(a)(1). Jiles was sentenced to 282 months’ 
imprisonment and 5 years’ supervised release. Four and a half years after he was 
released from prison, the government sought revocation of his supervised release. The 
government alleged that Jiles had possessed marijuana and cocaine, failed to pay child 
support, skipped drug‐abuse treatment, changed residences without telling his 
probation oﬃcer, and failed to report to the probation oﬃcer as directed. See 18 U.S.C. 
§ 3583(e), (g). At a hearing on the government’s motion, Jiles admitted the allegations. 
The district court revoked his supervised release and imposed a prison term of 
10 months. Jiles filed a notice of appeal, but his appointed attorney asserts that the 
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). 
No. 16‐3030                                                                             Page 2 
 
        A defendant facing revocation of supervised release does not have a 
constitutional right to counsel unless he challenges the appropriateness of revocation or 
asserts substantial and complex grounds in mitigation. See Gagnon v. Scarpelli, 411 U.S. 
778, 790–91 (1973); United States v. Boultinghouse, 784 F.3d 1163, 1171–72 (7th Cir. 2015); 
United States v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). Jiles did not do either, so 
the Anders safeguards do not govern our review of counsel’s motion to withdraw. 
See Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987); Eskridge, 445 F.3d at 933. That said, 
we invited Jiles to comment on counsel’s submission, see CIR. R. 51(b), but he did not. 
We evaluate counsel’s submission to assure that any potential issues have been vetted. 
See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016); United States v. Wheeler, 
814 F.3d 856, 857 (7th Cir. 2016). Counsel’s brief explains the nature of the case and 
considers issues that an appeal of this kind might be expected to involve. The analysis 
appears thorough, so we focus our review on the subjects he discusses. See United States 
v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 
(7th Cir. 1996). 

       Counsel first assesses whether Jiles could argue that the district court abused its 
discretion in revoking his supervised release. We agree with counsel that a challenge to 
the revocation would be frivolous because Jiles admitted the alleged violations and does 
not seek to retract those admissions. And since he admitted possessing controlled 
substances, revocation of his supervised release was mandated by statute. See 18 U.S.C. 
§ 3583(g)(1); United States v. Jones, 774 F.3d 399, 403–04 (7th Cir. 2014). 

       Counsel next questions whether Jiles could challenge the calculation of his 
reimprisonment range. The probation oﬃcer applied the Chapter 7 policy statements to 
calculate a range of 4 to 10 months using Jiles’s original criminal history category of I 
and his drug possession—at Grade B, the most‐serious violation of his conditions of 
release. See U.S.S.G. §§ 7B1.1(b), 7B1.4. The district court accepted that calculation 
without objection from Jiles, thus limiting our review to plain error. See Wheeler, 
814 F.3d at 857; United States v. Pitre, 504 F.3d 657, 661 (7th Cir. 2007). We cannot find 
any fault with the calculated range, making any claim of error frivolous. 

        Counsel also discusses, but rightly rejects as frivolous, an argument that the new 
term of imprisonment is unlawful or unreasonable. The term imposed is within the 
policy‐statement range and less than the statutory maximum (which is 5 years because 
Jiles’s drug conspiracy was a Class A felony when he committed that oﬀense). 
See 18 U.S.C. §§ 3559(a)(1), 3583(b)(1), (e)(3). The district court took into account the 
factors in § 3583(e) and § 3553(a), including Jiles’s repeated and escalating 
No. 16‐3030                                                                            Page 3 
 
noncompliance with the terms of his supervision and the need to promote respect for 
the law. Jiles had argued in mitigation that a short prison term would enable him to 
seek drug and mental‐health treatment. But the court was unpersuaded by that 
argument because Jiles had not taken advantage of the substance‐abuse resources the 
court discussed with him a year earlier when denying his motion to terminate 
supervised release early. We would not find the new term of imprisonment to be plainly 
unreasonable. See United States v. Kizeart, 505 F.3d 672, 674 (7th Cir. 2007) (noting that 
term of reimprisonment imposed on revocation of supervised release will be upheld 
unless plainly unreasonable). 

        Last, counsel discusses whether Jiles could claim that his lawyer’s representation 
during the revocation proceedings was constitutionally deficient. As explained above, 
Jiles admitted the violations and did not present substantial grounds in mitigation. 
Thus, he did not have a constitutional right to counsel in the revocation proceedings. 
See Gagnon, 411 U.S. at 790–91; Eskridge, 445 F.3d at 932–33. More importantly, a claim of 
ineﬀective assistance must start with a specific allegation of deficient performance, 
Johnson v. Thurmer, 624 F.3d 786, 792 (7th Cir. 2010), yet in her submission counsel does 
not say on what basis Jiles might argue that her performance was substandard. And if 
Jiles does have reason to criticize counsel’s performance, any claim must wait for 
collateral review when he can develop the record and is not represented by the very 
lawyer whose performance is questioned. See Massaro v. United States, 538 U.S. 500, 504–
05 (2003); United States v. Flores, 739 F.3d 337, 340–41 (7th Cir. 2014); United States v. 
Rezin, 322 F.3d 443, 445 (7th Cir. 2003). 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.